Citation Nr: 1025513	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  02-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability to include pulmonary tuberculosis and emphysema.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

3.  Entitlement to service connection for a psychiatric 
disability other than PTSD. 

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for a bilateral arm 
disorder.

6.  Entitlement to service connection for a visual disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to November 
1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico in August 2001 and January 2003.  A local hearing was held 
at the RO in October 2003. 

In May 2005, April 2006 and May 2007, the case was remanded to 
the RO for further development.

In expanding the claim on appeal to encompass a psychiatric 
disability other than PTSD, the Board is also cognizant of the 
recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In Clemons, the Court found that the Board erred in 
not considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid disorder).  
In this case, there is evidence of a diagnosis of dysthymic 
disorder.   Hence, while the January 2004 rating decision and May 
2005, April 2006 and May 2007 Board decisions only addressed 
entitlement to service connection for PTSD, the Board has now 
characterized the appeal as encompassing the matters set forth on 
the title page.  

The Board notes that in a May 2010 Post-Remand Brief, the 
Veteran's representative advanced the theory that the Veteran's 
pulmonary disability was secondary to his psychiatric disability.

The issue of entitlement to service connection for a 
respiratory disability to include pulmonary tuberculosis 
and emphysema as secondary to a psychiatric disability 
other than PTSD has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a psychiatric 
disability other than PTSD, a lumbar spine disorder, a bilateral 
arm disorder, and a visual disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Respiratory complaints in service were acute and transitory, 
resolving without residual disability; a chronic respiratory 
disability was first manifest many years following service, and 
the only medical opinion to address the etiology of a current 
respiratory disability weighs against the claim.

2.  The Veteran does not have a current diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  A respiratory disability to include pulmonary tuberculosis 
and emphysema was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in a January 2010 letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the January 2010 letter, and 
opportunity for the Veteran to respond, the March 2010 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. App. 
at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's October 2009 and November 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by the Veteran's representative on his behalf.  The 
Board finds that no additional RO action to further develop the 
record on the claims for service connection is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, supra., 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Respiratory disability to include pulmonary tuberculosis and 
emphysema.

Service treatment records demonstrate that in December 1971 a 
treating physician noted that the Veteran smoked a pack of 
cigarettes a day.  On a July 1974 examination, he exhibited a 
positive tuberculosis Tine Test.  He presented with occasional 
wheezing on forced exertion.  The diagnosis was tuberculosis skin 
test converter.  On a periodic examination in July 1977, the 
Veteran was noted as having been exposed to tuberculosis.  He was 
treated with medication and responded well.  The clinical 
evaluation of his lungs and chest were normal. 

A June 2009 treatment note indicated that the Veteran had 
pulmonary emboli per a May 2009 chest CT.  

A July 2009 VA treatment note stated that after a review of the 
Veteran's history, he did not have serious lung/pulmonary 
infections or chronic conditions.  He was exposed to tuberculosis 
in the military and also endorsed a 25 year pack-a-day smoking 
history.  The diagnosis was a pulmonary embolism.

A November 2009 VA pulmonary consultation diagnosed the Veteran 
with shortness of breath and history of pulmonary emboli.  His 
pulmonary function tests (PFTs) showed a picture suggestive of 
restriction but with previous normal lung volumes so this likely 
represented the affects of obesity.  

The Veteran underwent a VA examination in November 2009.  He 
remarked that he first noted dyspnea in November 2008.  The 
embolism was felt to be of recent onset.  He smoked for 25 years 
and quit in 1982.  The examiner noted that an April 1995 
treatment note reported that he had mild COPD. The Veteran 
reported that he had trouble breathing since his time in the 
military.  The diagnosis was pulmonary embolism and effusion 
suggestive of malignancy and restrictive lung disease due to 
obesity according to the November 2009 pulmonary report.  The 
examiner concluded that the Veteran's pulmonary embolism and 
effusion suggestive of malignancy and restrictive lung disease 
due to obesity per pulmonary was not caused by or a result of 
military service.   The pulmonary embolism and effusion were 
suggestive of a malignancy and per the PET scan, this appeared to 
be a malignancy with the biggest risk factor being smoking.  The 
pulmonary consultation felt that the restrictive pattern with 
normal lung patterns was due to obesity.  In addition, the 
Veteran had evidence of heart failure and atrial fibrillation on 
an echocardiogram.  These diagnoses are related to shortness of 
breath.

As stated above, in order to establish service connection, the 
evidence must demonstrate that a current disability resulted from 
an injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In this 
case, the Veteran's service treatment records clearly show that 
the Veteran had multiple reports of respiratory complaints in 
service and that the Veteran presently has a respiratory 
disorder.  The Board finds however, that the competent medical 
evidence has not shown that the Veteran's in-service respiratory 
complaints are etiologically related to the Veteran's current 
respiratory disorder. 

The Board notes that the Veteran's in-service examination in July 
1977 noted that he had been exposed to tuberculosis.  However, he 
was treated with medication and responded well and the clinical 
evaluation of his lungs and chest were normal. 

Additionally, he was not diagnosed with a respiratory disorder 
until many years after service.  This is strong evidence against 
a finding of any continuity of symptomatology and against his 
claim for service connection.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, moreover, there is no competent evidence or 
opinion even suggesting that there exists a medical nexus between 
current respiratory disability and the Veteran's military 
service.  In fact, the only medical opinions to address the 
etiology of current respiratory disability weigh against the 
claim.  As indicated above, the November 2009 VA pulmonology 
report indicated that the Veteran had restrictive lung disease 
that most likely represented the affects of obesity.  The 
evidence fails to demonstrate that the Veteran has pulmonary 
tuberculosis or any residuals thereof. Additionally, the November 
2009 VA examiner concluded that the Veteran's pulmonary embolism 
and effusion suggestive of malignancy and restrictive lung 
disease due to obesity per pulmonary was not caused by or a 
result of military service.  None of the competent medical 
evidence currently of record includes any contrary opinion (that 
is, one that actually supports the claim), and neither the 
Veteran nor his representative has presented or identified any 
such existing medical evidence or opinion.  The Board also 
emphasizes that the fact that the Veteran's own reported history 
of a relationship between a respiratory disability and service as 
reflected in his treatment records does not constitute competent 
evidence of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  See also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA in which he asserted his belief that his 
respiratory disability is related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical opinion of record 
showing a relationship between any current respiratory disorder 
and the Veteran's military service.  

Under these circumstances, the Board finds that service 
connection for a respiratory disability to include pulmonary 
tuberculosis and emphysema must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra. 


II.  PTSD

PTSD Laws and Regulations

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  If the veteran 
did not engage in combat with the enemy, or if the claimed 
stressors are not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and those stressors must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Analysis

The Veteran contends that he has PTSD as a result of various 
combat-related, in-service stressors.  He claimed that while 
stationed in Cam Ranh Bay, Vietnam, he was subjected to enemy 
rocket and mortar attacks.

A September 2009 PTSD stressor verification review revealed that 
the Veteran's stressor had been corroborated as the evidence 
confirms that the Veteran's unit was stationed at the Cam Ranh 
Air Force Base which was subjected to an enemy sapper and 
standoff attack the day he arrived in Vietnam.  Additionally, the 
base was subjected to rocket and/or mortar attacks on December 1, 
1970 and December 6, 1970.  Thus, the Board finds that September 
2009 correspondence verified the Veteran's claimed in-service 
stressor events.  However, this case turns on whether the Veteran 
has a confirmed diagnosis of PTSD established in accordance with 
38 C.F.R. § 4.125(a). 

The Veteran underwent a VA examination in October 2009.  The 
Veteran reported that he saw many dead bodies while he was 
travelling the roads of Vietnam.  The Axis I diagnosis was 
dysthymic disorder.

In a January 2010 VA addendum, the examiner indicated that he re-
reviewed the claims file, tests and reports.  He concluded that 
the Veteran did not meet the diagnostic criteria for PTSD despite 
having combat experience in Vietnam.  The Veteran did meet the 
diagnostic criteria for dysthymic disorder.

On review for the record, the medical evidence does not reflect a 
diagnosis of PTSD.  Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Thus, where, as here, medical evidence does not establish a 
current diagnosis of PTSD upon which to predicate a grant of 
service connection, there can be no valid claim for this 
particular disability.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998)); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For the foregoing reasons, the claim for service connection for 
PTSD must be denied.  The Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to service connection for a respiratory disability to 
include pulmonary tuberculosis and emphysema is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Regarding the Veteran's claim for service connection for a 
psychiatric disorder other than PTSD, as noted above, given the 
other psychiatric diagnoses of record, the Board finds that, 
consistent with the ruling in Clemons, the Veteran's appeal for 
service connection for psychiatric disability must be broadly 
construed to encompass both claims for service connection for 
PTSD and for psychiatric disability other than PTSD, to include 
dysthymic disorder.  

As the RO has not addressed the matter of service connection for 
a psychiatric disability other than PTSD, the matter is being 
remanded for RO consideration of the matter, in the first 
instance, to avoid any prejudice to the Veteran.  Moreover, 
further medical opinion that addresses the relationship, if any, 
between any psychiatric disability other than PTSD service would 
be helpful in resolving the expanded claim on appeal.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran was provided a VA examination in 
October 2009.  The examiner diagnosed the Veteran with dysthymic 
disorder.  However, the VA examiner did not give an etiology 
regarding the Veteran's disability.  In a January 2010 addendum, 
the VA examiner noted that the Veteran did not meet the 
diagnostic criteria for PTSD but did meet the diagnostic criteria 
for dysthymic disorder.  However, the VA examiner again did not 
give an etiology regarding the Veteran's dysthymic disorder 
disability.  

Further development is needed so that a medical professional can 
review the entire medical record, consider a complete history, 
and provide an informed opinion as to the relationship between 
the current acquired psychiatric disability and service. 

Regarding the remaining claims, the Board notes that the May 2005 
remand instructed the RO to issue a statement of the case (SOC) 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999) 
addressing the issues of entitlement to service connection for 
lumbar spine disorder, bilateral arm disorder and visual 
disorder.  The RO complied with this instruction, by issuing a 
September 2005 SOC.  However, the RO sent this SOC to an 
incorrect address in Albuquerque, as the Veteran had earlier, in 
December 2003, notified the RO that he had relocated to the 
Baltimore, Maryland area and needed his correspondence sent 
there.  Consequently, another statement of the case may be issued 
and sent to the Veteran at his current address for the matters of 
entitlement to service connection for lumbar spine disorder, 
bilateral arm disorder and visual disorder. 

The Veteran should then be given the appropriate amount of time 
to respond.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review

2.  Then, the examiner who conducted the 
October 2009 psychiatric VA examination 
should review the claims folder.  With 
respect to each acquired psychiatric 
disorder found to be present, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the disorder originated during the 
Veteran's active service or is otherwise 
etiologically related to service.  The 
examiner should provide the rationale for 
all opinions provided.

If the examiner who conducted the October 
2009 examination is not available, then the 
claims folder should be forwarded to 
another VA physician in order to obtain the 
necessary opinions. 

3.  The RO should issue a statement of the 
case to the Veteran addressing the matters 
of entitlement to service connection for 
lumbar spine disorder, bilateral arm 
disorder and visual disorder and including 
citation to all relevant law and regulation 
pertinent to these claims.  The Veteran 
must be advised of the time limit for 
filing a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, these issues are to be 
returned to the Board for further appellate 
consideration, if otherwise in order.

4.  Thereafter, readjudicate the claims.  
If the determinations remain unfavorable to 
the Veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


